Citation Nr: 1211727	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-12 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for neurological disability, excluding the right lower extremity, claimed as due to poliomyelitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Subsequently, in an October 2011 rating decision, the RO granted service connection for residuals of poliomyelitis with atrophy of the muscles and weakness of the right leg.  However, further claimed residuals of poliomyelitis were not service-connected and remain on appeal. 

In October 2010, the Board remanded the issue on appeal for further examination.   Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for neurological disability, claimed as due to poliomyelitis.

The Veteran was afforded a VA examination in November 2011.  The examiner diagnosed the Veteran with poliomyelitis with right lower extremity atrophy and post polio syndrome.  Additionally, the examiner stated that it was as likely as not caused by or a result of condition treated at Camp Pendleton.  However, while the examiner discussed the Veteran's other reported medical conditions, he did not specifically state whether the Veteran's right shoulder, right hand/fingers, swallowing, jaw, neck, and/or eye conditions were at least as likely as not caused by or a result of his poliomyelitis.  While the examiner did report that the Veteran had such conditions, he stated that they were of an unclear etiology, and not a known feature of polio.  However, the examiner failed to state a rationale as to why he believed that the Veteran's conditions were not caused by his poliomyelitis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Without further clarification, the Board is without medical expertise to determine all residuals of the Veteran's poliomyelitis and if any of his claimed neurological disabilities, to include his right shoulder, right hand/fingers, swallowing, jaw, neck, and/or eye conditions, are related to the Veteran's service-connected poliomyelitis.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, a new VA examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, a review of the claims folder reveals that the Veteran was awarded Social Security Disability Insurance benefits from the Social Security Administration (SSA).  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  However, the records regarding that application and decision have not been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Voerth v. West, 13 Vet. App. 117 (1999); Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This appeal must be remanded to obtain the Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

1) Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2) The Veteran should be scheduled for a VA examination with the previous VA examiner who conducted the November 2010 VA examination (or, if unavailable, to another appropriate VA reviewer), to evaluate the residuals of his poliomyelitis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

In reference to the Veteran's neurological disabilities due to poliomyelitis, the examiner is requested to:

A. Provide an opinion as to the residuals of the Veteran's poliomyelitis, to include neurological disabilities.  

B. Additionally, provide an opinion as to whether it is at least as likely as not that the Veteran's current right shoulder condition was caused and/or aggravated by any service-connected disability, to include poliomyelitis, atrophy of muscles, and weakness of the right leg.  Furthermore, the examiner should specifically address whether there was any increase in severity of the Veteran's right shoulder condition, that was proximately due to or the result of the Veteran's poliomyelitis, and not due to the natural progress of the right shoulder condition.  

C. Furthermore, provide an opinion as to whether it is at least as likely as not that the Veteran's current right hand/finger conditions were caused and/or aggravated by any service-connected disability, to include poliomyelitis, atrophy of muscles, and weakness of the right leg.  Furthermore, the examiner should specifically address whether there was any increase in severity of the Veteran's right hand/finger conditions, that was proximately due to or the result of the Veteran's poliomyelitis, and not due to the natural progress of the right hand/finger conditions.  

D. Moreover, provide an opinion as to whether it is at least as likely as not that the Veteran's current jaw/swallowing conditions were caused and/or aggravated by any service-connected disability, to include poliomyelitis, atrophy of muscles, and weakness of the right leg.  Furthermore, the examiner should specifically address whether there was any increase in severity of the Veteran's jaw/swallowing conditions, that was proximately due to or the result of the Veteran's poliomyelitis, and not due to the natural progress of the jaw/swallowing conditions.  

E. Additionally, provide an opinion as to whether it is at least as likely as not that the Veteran's current neck condition was caused and/or aggravated by any service-connected disability, to include poliomyelitis, atrophy of muscles, and weakness of the right leg.  Furthermore, the examiner should specifically address whether there was any increase in severity of the Veteran's neck condition, that was proximately due to or the result of the Veteran's poliomyelitis, and not due to the natural progress of the neck condition.  

A. Furthermore, provide an opinion as to whether it is at least as likely as not that the Veteran's current eye condition was caused and/or aggravated by any service-connected disability, to include poliomyelitis, atrophy of muscles, and weakness of the right leg.  Furthermore, the examiner should specifically address whether there was any increase in severity of the Veteran's eye condition, that was proximately due to or the result of the Veteran's poliomyelitis, and not due to the natural progress of the eye condition.  

In rendering these opinions, the examiner should acknowledge the medical evidence of record, such as the Veteran's service treatment records, private treatment records, VA treatment records, March 2010 and January 2012 private doctor letters, November 2010 VA examination report, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


